Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 25, 2013                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146685 & (49)                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 146685
                                                                   COA: 306104
                                                                   St. Clair CC: 11-000087-FC
  JILL BASS DAY,
             Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 18, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  remand is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 25, 2013
         s0918
                                                                              Clerk